                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF TENNESSEE
                                          AT GREENEVILLE

      UNITED STATES OF AMERICA                             )
                                                           )               No. 2:19-CR-196
             V.                                            )               JUDGE GREER
                                                           )
      SHERRI RENEE HILLMAN                                 )

                                             PLEA AGREEMENT

             The United States of America, by the United States Attorney for the Eastern District of

      Tennessee, and the defendant, Sherri Renee Hillman, and the defendant's attorney, B. Andrew

      Glenn, have agreed upon the following:

             1.      The defendant will plead guilty to the following count(s) in the indictment:

                     a)      The lesser included offense of Count One, that is, conspiracy to distribute five

      grams or more of methamphetamine, its salts, its isomers, and salts of its isomers, in violation of

      21 U.S.C. §§ 846, 841(a)(l) and 84l(b)(l)(B).

             The punishment for this offense is as follows: A minimum mandatory five years up to 40

      years imprisonment, a fine ofup to $5,000,000.00, a minimum of four years up to life on supervised

      release, and a $100.00 mandatory assessment fee.

             2.      In consideration of the defendant's guilty plea(s), the United States agrees to move

      the Court at the time of sentencing to dismiss the remaining count(s) against the defendant in this

      indictment.

             3.      The defendant has read the indictment, discussed the charges and possible defenses

      with defense counsel, and understands the crime(s) charged.

             4.      In support of the defendant's guilty plea, the defendant agrees and stipulates to the

      following facts, which satisfy the offense elements. These are the facts submitted for purposes of




Case 2:19-cr-00196-JRG-CRW Document 439 Filed 08/07/20 Page 1 of 10 PageID #: 2134
      the defendant's guilty plea. They do not necessarily constitute all of the facts in the case. Other

      facts may be relevant to sentencing. Both the defendant and the United States retain the right to

      present additional facts to the Court to ensure a fair and appropriate sentence in this case.

             The defendant was a member of a drug trafficking organization led by co-defendant Joshua

      Davis during the time frame set forth in the indictment.

             On May 18, 2018, Defendant was transported to Holston Valley Hospital in reference to a

      drug overdose. While at the hospital, medical staff located .8 gram of methamphetamine and pills on

      Defendant's person.

             On August 1, 2018, Kingsport Police Officers encountered Defendant after she was caught

      shoplifting at Walmart, located at 3200 Fort Henry Drive. Officers located a syringe with needle

      and a pill crusher inside of her purse. Defendant was arrested at the scene.

             On December 13, 2018, agents interviewed a confidential source (CS) at the Kingsport

      Police Department. CS stated that Sherri Defendant went by the street moniker "9-ball", and sold

      methamphetamine.

             On April 7, 2019, Kingsport Police Officers responded to a call of two female subjects

      passed out in a car at First Baptist Church. Officers discovered that one of the females, Defendant,

      was in possession of six baggies of methamphetamine. Officers also located digital scales, baggies,

      and a glass pipe in various bags that Defendant claimed were hers.

             On April 8, 2019, a search warrant was obtained in Sullivan County, Tennessee for the

      content ofa Samsung cellular phone that was in the possession of Defendant, aka "9-Ball", during

      her arrest for possession of methamphetamine on April 7, 2019. In response to the execution of this

      search warrant on Defendant's cellular phone, officers received multiple text messages between

      Defendant and co-defendants. On March 23, 2019, Defendant texted a co-defendant, indicating that



                                                         2




Case 2:19-cr-00196-JRG-CRW Document 439 Filed 08/07/20 Page 2 of 10 PageID #: 2135
      another co-defendant asked for that co-defendant to call him. Defendant also sent a text to a co-

      defendant to tell him that she needed methamphetamine. Co-defendantasked Defendant where she

      was located so he could meet her, and Defendant responded that she was on Gravely Road.

      Defendant told co-defendant to hold on, because not all the money had arrived to her, and that she

      would call when the money arrived.

              On March 25, 2019, Defendant texted an unindicted co-conspirator, and asked her to tell a

      co-defendant that she had around $400 and needed more methamphetamine. Defendant sent another

      text to unindicted co-conspirator to tell her that she sold another ounce of methamphetamine, now

      had $1,000, and asked her to tell co-defendant.

              On March 25, 2019, Defendant texted another co-defendant to inform him that an ounce of

      methamphetamine was $550, and half an ounce was $275. Defendant explained that was how much

      she was being charged by the above co-defendant. Defendant asked this co-defendant if he wanted

      to purchase one-half ounce of methamphetamine. Co-defendant replied ''yes."

              On March 29, 2019, Defendant texted the first named co-defendant to ask if he would sell

      her one-half ounce of methamphetarnine for $275. Defendant asked this co-defenant ifhe could not

      sell the one-half ounce of methamphetamine at that price, if he would give her a little extra for

      herself. Co-defendant sent a text to Defendant telling her that she had to learn to tell her customers

      to help her out. Co-defendant said he would help Defendant out, but he could not give her a lot

      because he was paying $6,500 for a pound of methamphetamine, and that it was expensive.

      Defendant sent a text to co-defendant agreeing that the price he paying for the pound was expensive.

      Defendant sent a text to co-defendant stating that she did not expect much from him, but would

      gladly take any help with the price or extra methamphetamine. Co-defendant sent a text to

      Defendant to tell her that he would take care of her.



                                                         3




Case 2:19-cr-00196-JRG-CRW Document 439 Filed 08/07/20 Page 3 of 10 PageID #: 2136
             On March 31, 2019, Defendant sent a text to the another co-defendant indicating that she

      needed an ounce ofmethamphetamine and an additional 3.5 grams ("game").

             On April 3, 2019, an additional co-defendant sent a text to infonn her that he had enough

      methamphetamine to cover him for a short period of time. Defendant sent a text to co-defendant to

      inform him that she had a quarter ounce of methamphetamine ifhe needed it.

          On April 5, 2019, Defendant texted unindicted conspirator asking for 3.5 grams of cocaine.

             On June 28, 2019, agents interviewed Dustin Overbay. Overbay was asked about a video

      that was located on the cell phone of Defendant that showed Overbay asleep from an apparent drug

      overdose, and methamphetamine lying in the floor. Overbay said that Defendant had drugged him in

      an attempt to rob him. Overbay said that Thomas Cole was present when the video was made.

             In a post-indictment interview of Allen Neff, Neff indicated that he occasionally bought

      methamphetamine from Defendant.

             In a post-indictment interview of co-defendant Coy McMurray, McMurray stated that he

      sold quarter-ounce quantities ofmethamphetamine once or twice a week to Terra Fetherman,

      Defendant, and Allen Neff.

             In a post-indictment interview of co-defendant Joshua Davis, Davis said that David Garber

      sold methamphetamine to Defendant and Jason Bingham.

             The defendant admits that she conspired with at least one other person to distribute

      methamphetamine as charged in the indictment, and that she is responsible for the distribution of at

      least 20 grams but less than 35 grams of methamphetamine (actual).

             5.      The defendant is pleading guilty because the defendant is in fact guilty.

      The defendant understands that, by pleading guilty, the defendant is giving up several rights,

      including:



                                                        4




Case 2:19-cr-00196-JRG-CRW Document 439 Filed 08/07/20 Page 4 of 10 PageID #: 2137
                     a)      the right to plead not guilty;

                     b)      the right to a speedy and public trial by jury;

                     c)      the right to assistance of counsel at trial;

                     d)      the right to be presumed innocent and to have the burden of proof placed on

      the United States to prove the defendant guilty beyond a reasonable doubt;

                     e)      the right to confront and cross-examine witnesses against the defendant;

                     f)      the right to testify on one's own behalf, to present evidence in opposition to

      the charges, and to compel the attendance of witnesses; and

                     g)      the right not to testify and to have that choice not used against the defendant.

             6.      The parties agree that the appropriate disposition of this case would be the following

      as to each count:

                     a)      The Court may impose any lawful term(s) of imprisonment, any lawful

      fine(s), and any lawful tenn(s) of supervised release up to the statutory maxirnum(s);

                     b)      The Court will impose special assessment fees. as required by law; and

                     c)      The Court may order forfeiture as applicable and restitution as appropriate.

      No promises have been made by any representative of the United States to the defendant as to what

      the sentence will be in this case. Any estimates or predictions made to the defendant by defense

      counsel or any other person regarding any potential sentence in this case are not binding on the

      Court, and may not be used as a basis to rescind this plea agreement or withdraw the defendant's

      guilty plea(s). The defendant understands that the sentence in this case will be determined by the

      Court after it receives the presentence investigation report from the United States Probation Office

      and any information presented by the parties. The defendant acknowledges that the sentencing

      determination will be based upon the entire scope of the defendant's criminal conduct, the



                                                          5




Case 2:19-cr-00196-JRG-CRW Document 439 Filed 08/07/20 Page 5 of 10 PageID #: 2138
      defendant's criminal history, and pursuant to other factors and guidelines as set forth in the

      Sentencing Guidelines and the factors set forth in 18 U.S.C. § 3553.

             7.      Given the defendant's agreement to plead guilty, the United States will not oppose a

      two-level reduction for acceptance ofresponsibility under the provisions of Section 3El.l(a) of the

      Sentencing Guidelines. Further, if the defendant's offense level is 16 or greater, and the defendant

      is awarded the two-level reduction pursuant to Section 3 E 1.1 (a), the United States agrees to move,

      at or before the time of sentencing, the Court to decrease the offense level by one additional level

      pursuant to Section 3El.l(b) of the Sentencing Guidelines. Should the defendant engage in any

      conduct or make any statements that are inconsistent with accepting responsibility for the

      defendant's offense(s), including violations of conditions ofrelease or the commission of any

      additional offense(s) prior to sentencing, the United States will be free to decline to make such

      motion, to withdraw that motion if already made, and to recommend to the Court that the defendant

      not receive any reduction for acceptance of responsibility under Section 3E 1.1 of the Sentencing

      Guidelines.

             8.      The defendant agrees to pay the special assessment in this case prior to sentencing.

             9.      Financial Obligations. The defendant agrees to pay all fines and restitution imposed

      by the Court to the Clerk of Court. The defendant also agrees that the full fine and/or restitution

      amount(s) shall be considered due and payable immediately. If the defendant cannot pay the full

      amount immediately and is placed in custody or under the supervision of the Probation Office at any

      time, the defendant agrees that the Bureau of Prisons and the Probation Office will have the

      authority to establish payment schedules to ensure payment of the fine and/or restitution. The

      defendant further agrees to cooperate fully in efforts to collect any financial obligation imposed by

      the Court by set-off of federal payments, execution on non-exempt property, and any other means



                                                         6




Case 2:19-cr-00196-JRG-CRW Document 439 Filed 08/07/20 Page 6 of 10 PageID #: 2139
      the United States deems appropriate. The defendant and counsel also agree that the defendant may

      be contacted post-judgment regarding the collection of any financial obligation imposed by the

      Court without notifying the defendant's counsel and outside the presence of the defendant's counsel.

      In order to facilitate the collection of financial obligations to be imposed with this prosecution, the

      defendant agrees to disclose fully all assets in which the defendant has any interest or over which

      the defendant exercises control, directly or indirectly, including those held by a spouse, nominee, or

      other third party. In furtherance of this agreement, the defendant additionally agrees to the

      following specific terms and conditions:

                      a)     If so requested by the United States, the defendant will promptly submit a

      completed financial statement to the U.S. Attorney's Office, in a form it provides and as it directs.

      The defendant promises that such financial statement and disclosures will be complete, accurate,

      and truthful.

                      b)     The defendant expressly authorizes the U.S. Attorney's Office to obtain a

      credit report on the defendant in order to evaluate the defendant's ability to satisfy any financial

      obligation imposed by the Court.

                      c)     If so requested by the United States, the defendant will promptly execute

      authorizations on forms provided by the U.S. Attorney's Office to permit the U.S. Attorney's Office

      to obtain financial and tax records of the defendant.

              10.     The defendant acknowledges that the principal benefits to the United States of a plea

      agreement include the conservation of limited government resources and bringing a certain end to

      the case. Accordingly, in consideration of the concessions made by the United States in this

      agreement and as a further demonstration of the defendant's acceptance of responsibility for the




                                                          7




Case 2:19-cr-00196-JRG-CRW Document 439 Filed 08/07/20 Page 7 of 10 PageID #: 2140
      offense(s) committed, the defendant voluntarily, knowingly, and intentionally agrees to the

      following:

                     a)        The defendant will not file a direct appeal of the defendant's conviction(s) or

      sentence with one exception: The defendant retains the right to appeal a sentence imposed above

      the sentencing guideline range determined by the Court or above any mandatory minimum sentence

      deemed applicable by the Comt, whichever is greater. The defendant also waives the right to appeal

      the Court's determination as to whether the defendant's sentence will be consecutive or partially

      concurrent to any other sentence.

                     b)      The defendant will not file any motions or pleadings pursuant to 28 U.S.C.

      § 2255 or otherwise collaterally attack the defendant's conviction(s) or sentence, with two

      exceptions: The defendant retains the right to file a § 2255 motion as to (i) prosecutorial

      misconduct and (ii) ineffective assistance of counsel.

                     c)      The defendant will not, whether directly or by a representative, request or

      receive from any department or agency of the United States any records pertaining to the

      investigation or prosecution of this case, including, without limitation, any records that may be

      sought under the Freedom of Information Act, 5 U.S.C. Section 552, or the Privacy Act of 1974,

      5 U.S.C. Section 552a.

              11.    This plea agreement becomes effective once it is signed by the parties and is not

      contingent on the defendant's entry of a guilty plea. If the United States violates the terms of this

      plea agreement, the defendant will have the right to withdraw from this agreement. If the defendant

      violates the terms of this plea agreement in any way (including but not limited to failing to enter

      guiltyplea(s) as agreed herein, moving to withdraw guilty plea(s) after entry, or by violating any

      court order or any local, state or federal law pending the resolution of this case), then the United



                                                          8




Case 2:19-cr-00196-JRG-CRW Document 439 Filed 08/07/20 Page 8 of 10 PageID #: 2141
      States will have the right to void any or all parts of the agreement and may also enforce whatever

      parts of the agreement it chooses. In addition, the United States may prosecute the defendant for

      any and all federal crimes that the defendant committed related to this case, including any charges

      that were dismissed and any other charges which the United States agreed not to pursue. The

      defendant expressly waives any statute of limitations defense and any constitutional or speedy trial

      or double jeopardy defense to such a prosecution. The defendant also understands that a violation of

      this plea agreement by the defendant does not entitle the defendant to withdraw the defendant's

      guilty plea(s) in this case.

              12.     The United States will file a supplement in this case, as required in every case by the

      Local Rules of the United States District Court for the Eastern District of Tennessee, even though

      there may or may not be any additional terms. If additional terms are included in the supplement,

      they are hereby fully incorporated herein.

              13.     This plea agreement and supplement constitute the full and complete agreement and

      understanding between the parties concerning the defendant's guilty plea to the above-referenced

      charge(s), and there are no other agreements, promises, undertakings, or understandings between the

      defendant and the United States. The parties understand and agree that the terms of this plea

      agreement can be modified only in writing signed by all of the parties and that any and all other

      promises, representations, and statements whether made before, contemporaneous with, or after this

      agreement, are null and void.




                                                         9




Case 2:19-cr-00196-JRG-CRW Document 439 Filed 08/07/20 Page 9 of 10 PageID #: 2142
Case 2:19-cr-00196-JRG-CRW Document 439 Filed 08/07/20 Page 10 of 10 PageID #:
                                   2143
